DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant's submission of amendment, dated 06/17/2021, Claims 1-67 are pending. This communication is considered fully responsive and sets forth below:
Allowable Subject Matter
Claim 6, 26, 39 and 59  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												
Claims 1-3, 5,7-9 ,12-23,25,27-28, 31-36,38 ,40-42,45-56,58, 60-61 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA et al  US 2021/0037575 A1 in view of Seo et al US 2020/0351924 A1

Regarding claim1 ,OHARA et al  US 2021/0037575 A1 discloses 1A method for wireless communications at a user equipment (UE), 2comprising:   							3transmitting, to a base station, a first random access (RACH) message based at 4least in part on a synchronization signal block (SSB) received by the UE on a first receive 5beam ( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]),
( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB),
8identifying a search space for receiving a physical downlink control channel 9(PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET)
OHARA does not explicitly disclose wherein the identified 10search space comprises time resources that are different from the identified set of time 11resources, monitoring for the PDCCH message in the identified search space.
Seo et al US 2020/0351924 A1 discloses  wherein the identified 10search space comprises time resources that are different from the identified set of time 11resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
12monitoring for the PDCCH message in the identified search space.  
[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB,  Wherein the search space may be included for PDCCH monitoring( see[0104])
 Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim21  ,OHARA et al  US 2021/0037575 A1 discloses 1 1A method for wireless communications at a base station, comprising:  2receiving, from a user equipment (UE), a first random access (RACH) 3message based at least in part on a synchronization signal block (SSB) received by the UE on 4a first receive beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]);  
5identifying a set of time resources used for transmission of one or more other 6SSBs by the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);  													7identifying a search space for the UE to receive a physical downlink control 8channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET), 
OHARA does not explicitly disclose wherein the 9identified search space comprises time resources that are different from the identified set of 10time resources;  11mapping the PDCCH message to control channel elements (CCEs) within the 12identified search space; and  13transmitting, to the UE, the PDCCH message according to the mapping.  
Seo et al US 2020/0351924 A1 discloses  wherein the 9identified search space comprises time resources that are different from the identified set of 10time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
 11mapping the PDCCH message to control channel elements (CCEs) within the 12identified search space , transmitting, to the UE, the PDCCH message according to the mapping [0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the 9identified search space comprises time resources that are different from the identified set of 10time resources;  11mapping the PDCCH message to control channel elements (CCEs) within the 12identified search space; and  13transmitting, to the UE, the PDCCH message according to the mapping, as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim32 ,OHARA et al  US 2021/0037575 A1 discloses  1 An apparatus for wireless communications at a user equipment (UE), 2comprising:  						3means for transmitting, to a base station, a first random access (RACH) 4message based at least in part on a synchronization signal block (SSB) received by the UE on 5a first receive beam ( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]); 											6means for identifying a set of time resources used by the base station for 7transmission of one or more other SSBs from the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);									8means for identifying a search space for receiving a physical downlink control 9channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET), 						OHARA does not explicitly disclose  wherein the 10identified search space comprises time resources that are different from the identified set of 11time resources; and  12means for monitoring for the PDCCH message in the identified search space.  
Seo et al US 2020/0351924 A1 discloses  wherein the 10identified search space comprises time resources that are different from the identified set of 11time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
12 means for monitoring for the PDCCH message in the identified search space[0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB,  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the 10identified search space comprises time resources that are different from the identified set of 11time resources; and  12means for monitoring for the PDCCH message in the identified search space as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim33  ,OHARA et al  US 2021/0037575 A1 discloses 1An apparatus for wireless communications at a base station, 2comprising:  							3means for receiving, from a user equipment (UE), a first random access 4(RACH) message based at least in part on a synchronization signal block (SSB) received by 5the UE on a first receive beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]); 			 					6means for identifying a set of time resources used for transmission of one or 7more other SSBs by the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);  8means for identifying a search space for the UE to receive a physical downlink 9control channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET).
OHARA does not explicitly disclose wherein 10the identified search space comprises time resources that are different from the identified set 11of time resources;  12means for mapping the PDCCH message to control channel elements (CCEs)  within the identified search space; and  Attorney Docket No. PN846.01 (93519.2324)Qualcomm Ref. No. 183072 6814means for transmitting, to the UE, the PDCCH message according to the 15mapping.  
Seo et al US 2020/0351924 A1 discloses wherein 10the identified search space comprises time resources that are different from the identified set 11of time resources([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); 
 12means for mapping the PDCCH message to control channel elements (CCEs)  within the identified search space; and  Attorney Docket No. PN846.01 (93519.2324)Qualcomm Ref. No. 183072 6814means for transmitting, to the UE, the PDCCH message according to the 15mapping[0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104])..  
 Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 34,OHARA et al  US 2021/0037575 A1 discloses 1 An apparatus for wireless communications at a user equipment (UE)(fig. 1. user equipment 10), 2comprising:  3a processor( fig. 12, processor 1001); 
Memory( fig. 12, memory 1002) in electronic communication with the processor; and   	5instructions stored in the memory and executable by the processor [0126]  The memory 1002 can store a program (program codes), a software module, data, or the like which can be used to perform the processes according to the embodiment of the invention, wherein programs which are stored in the memory 1002 and run on the processor 1001( see[0125]) to cause the 6apparatus to:  
7transmit, to a base station, a first random access (RACH) message 8based at least in part on a synchronization signal block (SSB) received by the UE on a first receive beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]),
10identify a set of time resources used by the base station for 11transmission of one or more other SSBs from the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB),
12identify a search space for receiving a physical downlink control 13channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET), 
OHARA does not explicitly disclose wherein 14the identified search space comprises time resources that are different from the identified set of time resources; and 16monitor for the PDCCH message in the identified search space.  
Seo et al US 2020/0351924 A1 discloses  wherein 14the identified search space comprises time resources that are different from the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
12 16monitor for the PDCCH message in the identified search space  [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB,  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein 14the identified search space comprises time resources that are different from the identified set of time resources; and  16monitor for the PDCCH message in the identified search space  as taught by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 54  ,OHARA et al  US 2021/0037575 A1 discloses 1 1 An apparatus for wireless communications at a base station( see fig.1 , base station20) 2comprising:  3a processor( fig. 12, processor 1001);  4memory ( fig. 12, memory 1002)in electronic communication with the processor; and  5instructions stored in the memory and executable by the processor[0126]  The memory 1002 can store a program (program codes), a software module, data, or the like which can be used to perform the processes according to the embodiment of the invention, wherein programs which are stored in the memory 1002 and run on the processor 1001( see[0125])  to cause the 6apparatus to:  
7receive, from a user equipment (UE), a first random access (RACH) 8message based at least in part on a synchronization signal block (SSB) received by the 9UE on a first receive beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]);  
10identify a set of time resources used for transmission of one or more 11other SSBs by the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);;  
12identify a search space for the UE to receive a physical downlink 13 control channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET),, Attorney Docket No. PN846.01 (93519.2324)Qualcomm Ref. No. 183072 72 

OHARA does not explicitly disclose 14wherein the identified search space comprises time resources that are different from 15the identified set of time resources;  16map the PDCCH message to control channel elements (CCEs) within 17the identified search space; and  18transmit, to the UE, the PDCCH message according to the mapping.  
Seo et al US 2020/0351924 A1 discloses  wherein the identified search space comprises time resources that are different from 15the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
[0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the identified search space comprises time resources that are different from 15the identified set of time resources;  16map the PDCCH message to control channel elements (CCEs) within 17the identified search space; and  18transmit, to the UE, the PDCCH message according to the mapping as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim65 ,OHARA et al  US 2021/0037575 A1 discloses 1 A non-transitory computer-readable medium storing code for wireless 2communications at a user equipment (UE), the code comprising instructions executable by a 3processor to:  						4transmit, to a base station, a first random access (RACH) message based at 5least in part on a synchronization signal block (SSB) received by the UE on a first receive 6beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]);												 7identify a set of time resources used by the base station for transmission of one 8 or more ( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);  Attorney Docket No. PN846.01 (93519.2324)Qualcomm Ref. No. 183072 											74 9identify a search space for receiving a physical downlink control channel 10(PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET). 
OHARA does not explicitly disclose wherein the identified 11search space comprises time resources that are different from the identified set of time 12resources; and 13monitor for the PDCCH message in the identified search space.
Seo et al US 2020/0351924 A1 discloses  wherein the identified 11search space comprises time resources that are different from the identified set of time 12resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore[0180]- [0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
12 monitor for the PDCCH message in the identified search space   [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB,  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including in  Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 66,OHARA et al  US 2021/0037575 A1 discloses 1A non-transitory computer-readable medium storing code for wireless 2communications at a base station, the code comprising instructions executable by a processor 3to:  
4receive, from a user equipment (UE), a first random access (RACH) message 5based at least in part on a synchronization signal block (SSB) received by the UE on a first 6receive beam( see FIG. 3 [0036] the base station 20 transmits SSB in each or four transmission beams to the user equipment 10,wherein  The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB([0037]);;  7identify a set of time resources used for transmission of one or more other 8SSBs by the base station( [0037] The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB);;  9identify a search space for the UE to receive a physical downlink control 10channel (PDCCH) message based at least in part on the first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET),, wherein the 11identified search space comprises time resources that are different from the identified set of 12time resources;  13map the 
OHARA does not explicitly disclose wherein the 11identified search space comprises time resources that are different from the identified set of 12time resources;  13map the PDCCH message to control channel elements (CCEs) within the 14identified search space; and  15transmit, to the UE, the PDCCH message according to the mapping.  
Seo et al US 2020/0351924 A1 discloses  wherein the 11identified search space comprises time resources that are different from the identified set of 12time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
map the PDCCH message to control channel elements (CCEs) within the 14identified search space; and  15transmit, to the UE, the PDCCH message according to the mapping [0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein the 11identified search space comprises time resources that are different from the identified set of 12time resources;  13map the PDCCH message to control channel elements (CCEs) within the 14identified search space; and  15transmit, to the UE, the PDCCH message according to the mapping as taught  by Seo in order to  monitor control channel candidates in a control 


Regarding claims 2, 22, 35 and 55 the combination of OHARA and Seo discloses all the features with respect to claims1, 21, 34and 54, respectively.
OHARA further discloses wherein the PDCCH message comprises a 2PDCCH grant for a RACH message 2 (Msg2) transmission, a PDCCH grant for a RACH 3message 3 (Msg3) transmission, a PDCCH grant for a RACH message 4 (Msg4) 4transmission, or a combination thereof [0066] Discuss the PDCCH reception for Msg2, the PDCCH reception for transmission of Msg3 and the PDCCH reception for Msg4.


Regarding claims 3, 23, 36 and 56 the combination of OHARA and Seo discloses all the features with respect to claims1, 21, 34and 54, respectively
OHARA further discloses wherein the one or more other SSBs are 2received by the UE on receive beams that are different from the first receive beam (see FIG. 3, and [0036] discuss the base station 20 transmits SSB in each or four transmission beams marked. A, B, C and D. For example, SSB-A may be transmitted in beam A, SSB-B may be transmitted in beam B, SSB-C may be transmitted in beam C, and SSB-D may be transmitted in beam D).

Regarding claims 5, 25, 38 and 58 the combination of OHARA and Seo discloses all the features with respect to claims4, 24, 37and 57, respectively
OHARA does not disclose 1 wherein identifying the search space further 2comprises:  3removing time resources from the identified RMSI search space that overlap 4with the identified set of time resources, wherein the identified search space comprises 5remaining time resources of the identified RMSI search space.
Seo discloses 1 wherein identifying the search space further 2comprises:  3removing time resources from the identified RMSI search space that overlap 4with the identified set of time resources, wherein the identified search space comprises 5remaining time resources of the identified RMSI search space ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein identifying the search space further 2comprises:  3removing time resources from the identified RMSI search space that overlap 4with the identified set of time resources, wherein the identified search space comprises 5remaining time resources of the identified RMSI search space as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 7 the combination of OHARA and Seo discloses all the features with respect to claim 4.
OHARA further discloses wherein identifying the search space further 2comprises:  3  5identifying monitoring occasions for monitoring for the PDCCH message 6based at least in part on monitoring occasions of the RMSI search space [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied, Wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076]).


Regarding claim  27the combination of OHARA and Seo discloses all the features with respect to claim 24.
OHARA  further discloses wherein identifying the search space further comprises: identifying a remaining minimum system information (RMSI) search space with time resources non-overlapping with the identified set of time resources, wherein the identified search space comprises the identified RMSI search space [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied, Wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])

Regarding claim 40 the combination of OHARA and Seo discloses all the features with respect to claim 37.

OHARA  further discloses wherein the instructions to identify the search space further are executable by the processor to cause the apparatus to: determine to implement a default search space based at least in part on an RMSI transmission from the base station; and identify monitoring occasions for monitoring for the PDCCH message based at least in part on monitoring occasions of the RMSI search space [0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied,wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])
.  

Regarding claims 8, 41, and 60 the combination of OHARA and Seo discloses all the features with respect to claims 1, 34, and 54, respectively.
OHARA does  not discloses wherein identifying the search space further 2comprises:  3identifying a remaining minimum system information (RMSI) search space 4with time resources non-overlapping with the identified set of time resources, wherein the 5identified search space comprises the identified RMSI search space.
Seo discloses wherein identifying the search space further 2comprises:  3identifying a remaining minimum system information (RMSI) search space 4with time resources non-overlapping with the identified set of time resources, wherein the 5identified search space comprises the identified RMSI search space [0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB(i.e. non overlapping),  Wherein the search space may be included for PDCCH monitoring( see[0104])
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including wherein identifying the search space further 2comprises:  3identifying a remaining minimum system information (RMSI) search space 4with time resources non-overlapping with the identified set of time resources, wherein the 5identified search space comprises the identified RMSI search space by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claims 9, 28, 42 and 61, the combination of OHARA and Seo discloses all the features with respect to claims 1, 21, 34and 54, respectively
OHARA does not disclose 1  2receiving, from the base station, an indication of a set of time resources for the 3search space; and 4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space..
Seo discloses 1  2receiving, from the base station, an indication of a set of time resources for the 3search space; and 4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space. ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including  2receiving, from the base station, an indication of a set of time resources for the 3search space; and  4removing time resources of the identified set of time resources from the 5indicated set of time resources for the search space, wherein the identified search space 6comprises remaining time resources of the indicated set of time resources for the search 7space.as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap 

Regarding claim 12 ,and  45, the combination of OHARA and Seo discloses all the features with respect to claim1and 34, respectively
OHARA further discloses wherein identifying the search space further 2comprises:  3identifying a start of the search space based at least in part on transmitting the 4first RACH message[0065] discuss A search space dedicated to the RACH procedure by the PDCCH order may be set to the user equipment 10 together with the dedicated CORESET); and  5identifying an end of the search space based at least in part on a response 6timer(see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB  from the base station 20 . The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR Window)

Regarding claim 13 and 46, the combination of OHARA and Seo discloses all the features with respect to claims12 and 45, respectively
OHARA further discloses1 wherein the response timer comprises a 2random access response (RAR) window, a contention resolution timer, or a combination 3thereof (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB from the base station 20 . The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR Window).

Regarding claim 14, 31,  47 and 64, the combination of OHARA and Seo discloses all the features with respect to claims 1, 21 , 34 and 54 , respectively.
OHARA further discloses1 the first RACH message is 3transmitted in a RACH occasion corresponding to the SSB (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB from the base station 20. The user equipment 10 may select SSB with the highest reception power, for example, and transmits RA preamble with resource B tied to the index of the selected SSB in the RACH occasion in RAR WINDOW)

Regarding claim 15 and 48, the combination of OHARA and Seo discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses 2selecting the first receive beam, wherein the identified search space is 3monitored using the selected first receive beam during the time resources  [0049] discuss the user equipment 10 monitoring Search space which uses CORESET #1 can perform an operation to receive a control signal with a beam with which SSB #1 is transmitted ( i.e. the first receive beam)( see[0037] SSB (beam)) ,wherein CORESET is a region which consists of multiple resource blocks in frequency direction and one, two or three OFDM symbols in time direction. For each search space, CORESET to be allocated and the time position and cycle of the CORESET are specified)   that are different 4from the identified set of time resources [0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET( i.e. different than  CORESET#1) for the selected SSB, Wherein The dedicated CORESET is used for dedicated search space ( see[0064]-[0065]) ;  				5selecting a second receive beam different from the selected first receive beam[0060] discuss user equipment 10 selected SSB #2  different than ssb#1.wherein  the base station 20 transmits Msg2 with a beam based on SSB #2  , wherein ssb is beam (see[0037]); 6and 	7monitoring for at least one SSB of the one or more other SSBs using the 8selected second receive beam during the identified set of time resources[0070] discuss  the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET for the selected SSB.  

Regarding claim 16 and 49, the combination of OHARA and Seo discloses all the features with respect to claims 15 and 48, respectively.
OHARA further discloses 2receiving the at least one SSB of the one or more other SSBs from the base 3station based at least in part on the time resources for the identified search space [0070] discuss the user equipment 10 monitors the PDCCH of Msg2 using the dedicated CORESET( i.e. different than  CORESET#1) for the selected SSB, Wherein The dedicated CORESET is used for dedicated search space ( see[0064]-[0065])
OHARA does not disclose identified search space not 4overlapping with the identified set of time resources.											Seo discloses 1 2 identified search space not 4overlapping with the identified set of time resources ([0175] Referring to FIG. 7 (a), the UE may configure a search space by allocating REG bundle indices of 0 to 15 to the remaining REG bundles except 20 REGs which overlap with the SSB and furthermore [0180]-[0181] discuss the search space is allocated the resource block in the highest frequency band which is different the resource block in the lower frequency band which is allocated for the SSB); and  
 Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 17and 50, the combination of OHARA and Seo discloses all the features with respect to claims 1 and 34, respectively.
OHARA does not disclose receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring.
Seo disclose receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring [0066] discuss a network may group a plurality of CCEs to transmit PDCCH, Wherein the search space may be included for PDCCH monitoring( see[0104]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of OHARA by including receiving the PDCCH message in control channel elements (CCEs) of the 3identified search space based at least in part on the monitoring as taught  by Seo in order to  monitor control channel candidates in a control resource set by  considering an overlap with other resources, thereby monitoring the control channel candidates in the control resource set more efficiently( see[0025]).

Regarding claim 18 and 51, the combination of OHARA and Seo discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses wherein the one or more other SSBs comprise one or more SSBs actually transmitted by the base station (see fig. 3 and [0036]-[0037] discuss user equipment 10 received multiple SSB  from the base station 20). 1

Regarding claim 19 and 52, the combination of OHARA and Seo discloses all the features with respect to claims 18 and 51, respectively.
OHARA further discloses 12receiving, from the base station, an indication of the one or more SSBs 3actually transmitted by the base station in remaining minimum system information (RMSI), 4other system information (OSI), a radio resource control (RRC) message, a medium access 5control (MAC) control element (CE), a handover message, or a combination thereof ( see fig.2 and [0031]The base station 20 transmits SS/PBCH block (may be referred to as SSB) at a predetermined cycle, and the user equipment 10 may receive the SS/PBCH block (S11). SS/PBCH block includes synchronization signal and a part of system information required for the initial access. The user equipment 10 receives RMSI from the base station (S12). For example, RMSI includes SIB1 information of LTE. Wherein the reception of RMSI is used for initial access (see [0080])

Regarding claim 20 and 53, the combination of OHARA and Seo discloses all the features with respect to claims 1 and 34, respectively.
OHARA further discloses wherein locations of the one or more other 2SSBs are fixed (see FIG. 3, and [0036] discuss the base station 20 transmits SSB in each or four transmission beams marked. A, B, C and D. For example, SSB-A may be transmitted in beam A, SSB-B may be transmitted in beam B, SSB-C may be transmitted in beam C, and SSB-D may be transmitted in beam D) ( i.e each SSB is located in fixed location beam).

Claims 10-11,29-30,43-44 and 62-63are rejected under 35 U.S.C. 103 as being unpatentable over OHARA et al  US 2021/0037575 A1 in view of Seo et al US 2020/0351924 A1 in view of Lee et al US 2020/0305129 A1

Regarding claims 10, 29, 43 and 62, the combination of OHARA and Seo discloses all the features with respect to claims 9, 28, 42 and 61, respectively.
The combination of OHARA and Seo does not disclose wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and 4a subset of slots of the time window comprise the identified search space
Lee et al US 2020/0305129 A1 discloses   wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and  4a subset of slots of the time window comprise the identified search space [0154] DISCUSS search space may be configured or predefined. A search space may be determined based on at least one a number of sTTI resources in a sTTI time window (e.g., subframe)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of OHARA and Seo by including wherein:  2the indication of the set of time resources for the search space comprises a 3time window for the search space; and  4a subset of slots of the time window  Lee in order to  monitor The  search spaces and associated PDCCH candidates(see[0072]).
Regarding claims 11, 30, 44 and 63, the combination of OHARA , Seo and lee discloses all the features with respect to claims 10, 29, 43 and 62, respectively.
The combination of OHARA and Seo does not disclose wherein the subset of slots comprises each  slot of the time window.  
Lee et al US 2020/0305129 A1 discloses wherein the subset of slots comprises each  slot of the time window [0154] DISCUSS search space may be configured or predefined. A search space may be determined based on at least one a number of sTTI resources in a sTTI time window (e.g., subframe)
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of OHARA and Seo by including wherein the subset of slots comprises each slot of the time window,as taught  by Lee in order to  monitor The  search spaces and associated PDCCH candidates(see[0072]).

Claims 4, 24, 37,57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over OHARA et al  US 2021/0037575 A1 in view of Seo et al US 2020/0351924 A1 in view Li et al US 2020/0228275 A1


Regarding claims 4, 24, 37 and 57, the combination of OHARA and Seo discloses all the features with respect to claims1, 21, 34and 54, respectively.
The combination of OHARA and Seo does not disclose identifying a Type0-PDCCH common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration. 
Li et al US 2020/0228275 A1 discloses  identifying a Type0-PDCCH common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration  [0139] discuss the PBCH in the SSB needs to provide some information of search space (Type0-PDCCH common search space) of the PDCCH carrying the RMSI scheduling information.

It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of the combination of OHARA and Seo by including identifying a Type0-PDCCH common search space corresponding to the SSB and configured via a physical broadcast channel (PBCH) configuration,as taught  by Li in order to facilitate blind detection performed by the terminal on the PDCCH carrying the RMSI scheduling (see[0139]).


Regarding claim 67, the combination of OHARA , Seo and Li discloses all the features with respect to claim 4
OHARA further discloses wherein identifying the search space further comprises: determining to implement a default search space based at least in part on an RMSI transmission from the base station[0074]discuss the fallback-CORESET may be applied to the search space (referred to as fallback-search space)( i.e. default search space) where the fallback-CORESET has been originally applied. In this case, for example, if the user equipment 10 receives PDCCH order in the search space #1 to which CORESET #1 is applied, the user equipment 10 switches CORESET and search space from (CORESET#1+search space #1) to (fallback-CORESET+fallback-search space), and then receives the control information in the fallback-search space to which the fallback-CORESET is applied, Wherein the user equipment   reads RMSI for accessing The CORESET([0075]-[0076])

Response to Remarks/Arguments				
Applicant’s argument.
Applicant argued that the references cited does not teach or suggest "identifying a set of time resources used by the base station for transmission of one or more other SSBs from the base station" and "identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message, wherein the identified search space comprises time resources that are different from the identified set of time resources," as recited in independent claim 1.
Examiner’s answer:	
Examiner respectively disagree with the applicant for the following reasons

OHARA  discloses in fig.3 and [0036] wherein the base station transmitted to the UE different beams; SSB-A may be transmitted in beam A, SSB-B may be transmitted in beam B, SSB-C may be transmitted in beam C, and SSB-D may be transmitted in beam D (i.e. resource identify used by the base station), wherein The UE may select one of this resource, the UE may select SSB-B (which the SSB with the highest reception power implying the UE receives other 
Furthermore   OHARA discloses [0065]  discuss the determination  a search space dedicated to the RACH procedure by the PDCCH, thus the reference  OHARA   discloses the limitation that applicant argued "identifying a search space for receiving a physical downlink control channel (PDCCH) message based at least in part on the first RACH message”
OHARA does not explicitly disclose wherein the identified 10search space comprises time resources that are different from the identified set of time 11resources
Seo et al US 2020/0351924 A1 discloses in FIG. 7 (a), and [0175] discuss REG bundle are 36, the UE determine a search space by allocating REG bundle indices of 0 to 15 and exclude the 20 REG bundle that overlap with SSB (i.e. the resource of the search space  are different that the SSB);thus Seo discloses the limitation that applicant argued “wherein the identified search space comprises time resources that are different from the identified set of time resources”

Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. The other independent claims recite features analogous to those of Claim 1, the cited passages teach the other independent claims, as well .Furthermore, the cited passages teach dependent claims, as well.
Conclusion
                                                                                                                                                                                                 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ABDELTIF AJID/Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478